Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/28/2021 has been entered. Claims 1-16 remain pending in the application. Applicant’s amendments to the Drawings and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 07/28/2021.   

	
Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “the at least additional optical feature” in lines 12-13 should read “the at least one additional optical feature”.  Appropriate correction is required.


Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “for a sample”, “to be at least partially inserted…”, “captured by the optical analysis system”, “configured to be inserted…”, “…using image enhancement software and techniques”, “to accept, reject, or enhance…”, and “for housing and positioning…” are 
Note that the limitation of the image is interpreted as a product-by-process limitation (see MPEP 2113), wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “a live test sample” in line 3. Since “a sample” is established in line 2, it is unclear if the live test sample of line 3 is the same or different from the sample of line 2.  Claims 2-16 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1,  claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission  Claims 2-16 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (US 20170248516 A1, hereinafter “Meier”) in view of Babcock et al. (US 20150310634 A1, hereinafter “Babcock”) and Husheer et al. (US 20160178607 A1, hereinafter “Husheer”).
Regarding claim 1, Meier teaches a calibration standard system (abstract), comprising: 
an optical analysis system (Fig. 1, paragraphs [0032]-[0036], interpreted as a digital camera 2, printer 5, and processor that applies a transfer function f) for a sample (1); 
a live test sample (Fig. 1, paragraph [0033], element 1); and 
a substrate (7), wherein the substrate includes;
an image reproduced on the substrate (Fig. 1 and paragraphs [0032]-[0036] teach an image reproduced on a substrate 6), wherein the image includes a digital replication of an image of the live test sample captured by the optical analysis system (Fig. 1 and paragraphs [0034]-[0036] teach the live test sample 1 is captured by digital imaging device 2 and is digitally replicated onto substrate 6, i.e. similar structure of the live test sample 1 is reproduced on substrate 6). 

Meier fails to teach an optical analysis system with a port for a sample; at least one additional optical feature reproduced on the substrate, wherein the at least additional optical feature is distinct from the digital replication of the image of the live test sample; a live test sample sized and shaped to be at least partially inserted into the port in the optical analysis system; a substrate sized and shaped to be at least partially inserted into the port in the optical analysis system.
Babcock teaches a measuring and analysis system (abstract) comprising an optical analysis system with a port (Figs. 11-12; the port is interpreted as the central port/opening leading to the camera area) for analysis of a live test sample (paragraph [0073], “test strip”), wherein the live test sample is sized and shaped to be at least partially inserted into the port in the optical analysis system (paragraph [0073] teaches a test strip is inserted into the DSR 100). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meier to incorporate the teachings of Babcock to provide an optical analysis system with a port for a sample. Doing so would utilize known optical analysis systems in the art, as taught by Babcock, which would have a reasonable expectation of successfully analyzing optical reactions from samples in an optimized lighting environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meier to incorporate the teachings of Babcock to provide a live test sample sized and shaped to be at least partially inserted into the port in the optical analysis system and the substrate of Meier sized and shaped to be at least partially inserted into the port in the optical analysis system. Doing so would utilize known methods and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meier to incorporate the teachings of Babcock to provide at least one additional optical feature reproduced on the substrate, wherein the at least additional optical feature is distinct from the digital replication of the image of the live test sample. Doing so would utilize known techniques of centering and alignment of substrates to be analyzed by an optical analysis system, as taught by Babcock, which would have a reasonable expectation of reducing errors in analysis due to misalignment.
If it is determined that it is not obvious to modify Meier in view of Babcock to provide at least one additional optical feature reproduced on the substrate, wherein the at least additional optical feature is distinct from the digital replication of the image of the live test sample, Husheer teaches a substrate (Fig. 4, element 400, “test strip”) comprising a calibration band (403) and markings (402, cross-hairs) to allow the active zone of the test strip to be identified from an image of the test strip (paragraph [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meier in view of Babcock to incorporate the teachings of Husheer to provide at least one additional optical feature reproduced on the substrate, wherein the at least additional optical feature is distinct from the digital replication 
Regarding claim 2, Meier in view of Babcock and Husheer teach all of the elements of the current invention as stated above. Meier in view of Babcock and Husheer teach wherein image is positioned on a portion of the substrate configured to be inserted into the port on the optical analysis system (Meier, Fig. 1 and paragraphs [0032]-[0036] teach an image reproduced on a substrate 6).
Regarding claim 3, Meier in view of Babcock and Husheer teach all of the elements of the current invention as stated above. Meier in view of Babcock and Husheer teach wherein the at least one additional optical feature is reproduced on the substrate using image enhancement software and techniques (Husheer, Fig. 4 shows optical features 402 and 404, which one of ordinary skill in the art would appreciate is digitally added).
Regarding claim 4, Meier in view of Babcock and Husheer teach all of the elements of the current invention as stated above. Meier in view of Babcock and Husheer fail to teach explicitly wherein the at least one additional optical feature comprises at least one of a one-dimensional barcode, a two- dimensional barcode, a focusing grid, a fiducial mark, a colorimetric indicator region, a fluorometric indicator region, a white balance region, or a crosshair.
Husheer teaches the substrate wherein the at least one optical feature comprises a two-dimensional barcode (Fig. 4, element 404) and a crosshair (402).

Regarding claim 8, Meier in view of Babcock and Husheer teach all of the elements of the current invention as stated above. Meier further teaches wherein the digital replication of the image of the live test sample captured by the optical analysis system includes at least one digital alteration of the image of the live test sample (paragraphs [0041]-[0043] teaches applying a transfer function (f) to a first image (3) containing biological samples (17) to generate a second image (4) to correct for color and quality prior to printing).
Regarding claim 9, Meier in view of Babcock and Husheer teach all of the elements of the current invention as stated above. Meier in view of Babcock and Husheer fail to teach the system further comprising a region on the substrate for housing and positioning of a live test strip, chemistry reagent pat, or liquid test sample.
Husheer further teaches a calibration standard further comprising a region on the substrate (Fig. 4, element 401) capable of housing and positioning of a live test strip, chemistry reagent pad or liquid test sample. Husheer teaches it is advantageous to provide a calibration band (403) to define expected range of colors or intensities of a live sample to be tested (paragraph [0108]).
 further comprising a region on the substrate for housing and positioning of a live test strip, chemistry reagent pat, or liquid test sample. Doing so would improve calibration of a sample for improved analysis.
Regarding claim 14, Meier in view of Babcock and Husheer teach all of the elements of the current invention as stated above. Meier further teaches wherein the substrate is one of: a plastic substrate, a metal substrate, a paper substrate, a natural fiber substrate, a synthetic fiber substrate, or a nitrocellulose substrate (paragraph [0036] teaches the substrate may be “paper, card, transparent film, or a three-dimensional substrate”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Babcock and Husheer as applied to claim 1 above, and further in view of further in view of Borich et al. (US 20160103075 A1, hereinafter “Borich”).
Regarding claim 5, Meier in view of Babcock and Husheer teach all of the elements of the current invention as stated above. While Meier teaches the use of a printer with pigmented inks (paragraph [0046]), Meier in view of Babcock and Husheer fail to teach wherein the at least one additional optical feature is comprised of a material that is a reactive ink, a dye, and/or a chemical or pigment that is sensitive to temperature, humidity, specific wavelengths of light, airborne chemicals, gases, vapors, or combinations thereof.
Borich teaches an optical analysis system comprising a sensor array that aligns with a test strip (abstract; Fig. 1). Borich teaches a test strip holder that includes marks, wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meier in view of Babcock and Husheer to incorporate the teachings of Borich to provide the at least one additional optical feature is comprised of a material that is a reactive ink, a dye, and/or a chemical or pigment that is sensitive to temperature, humidity, specific wavelengths of light, airborne chemicals, gases, vapors, or combinations thereof. Doing so would utilize known structures of sensitive dyes that would have a reasonable expectation of providing additional indicating information to a user for calibration to improve overall calibration and analysis.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Babcock and Husheer as applied to claim 1 above, and further in view of Gammon et al. (US 20170138854 A1, hereinafter “Gammon”).
Regarding claim 6, Meier in view of Babcock and Husheer teach all of the elements of the current invention as stated above. Meier in view of Babcock and Husheer fail to teach the system further comprising a matte transparent layer applied to the substrate, wherein the matte transparent layer at least partially covers the image on the substrate.
Gammon teaches a calibration standard comprising a substrate (abstract). Gammon teaches a transparent matte layer is applied to the substrate (paragraph [0037]) and that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meier in view of Babcock and Husheer to incorporate the teachings of Gammon to provide the system further comprising a matte transparent layer applied to the substrate, wherein the matte transparent layer at least partially covers the image on the substrate. Doing so would allow for a beneficial diffusive effect and uniform reading of the calibration standard and reducing glare of the calibration standard when used with an optical analysis system.
Regarding claim 7, Meier in view of Babcock and Husheer teach all of the elements of the current invention as stated above. Meier in view of Babcock and Husheer fail to teach the system further comprising a repositionable matte transparent layer applied to the substrate that is modified to accept, reject, or enhance specific wavelengths and/or polarizations of light.
Gammon teaches a calibration standard comprising a substrate (abstract). Gammon teaches a transparent matte layer is applied to the substrate (paragraph [0037]) and that transparent matte layers beneficially provide a diffusive effect and provide more uniform readings (paragraph [0037]). Gammon teaches the transparent matte layer can be an envelope.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meier in view of Babcock and Husheer to incorporate the teachings of Gammon to provide the calibration standard further comprising a repositionable matte transparent layer applied to the substrate that is modified to accept, reject, or enhance specific wavelengths and/or polarizations of light. Doing so would allow for a .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Babcock and Husheer as applied to claim 1 above, and further in view of Wei et al. (US 20030119203 A1).
Regarding claim 10, Meier in view of Babcock and Husheer teach all of the elements of the current invention as stated above. While Meier teaches analyzing biological samples, such as blood, urine, or other tissue samples (paragraph [0006]) to produce diagnostic about the biological samples, such as presence of an antigen, blood group, or pathogen (paragraph [0002]) and Babcock teaches that reagent test strips are common testing modalities for detecting the presence and concentrations of constituents of interests in samples (paragraph [0006]) such as blood (paragraph [0017]), Meier in view of Babcock and Husheer fail to teach the image includes at least one antibody or antigen test line and at least one antibody or antigen control line.
Wei teaches a lateral flow assay (Fig. 1) with multiple control lines (25, 26, 27) to assist in improving sensitivity of analysis (abstract; Fig. 1). Wei teaches at least one antibody or antigen test lines (Fig. 1, element 24) and at least one antibody or antigen control line (paragraph [0036]). Wei teaches having calibration and quantification of an analyte at the same time on the same device improves sensitivity and reduces error (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meier in view of Babcock and Husheer to .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Babcock, Husheer, and Wei as applied to claim 10 above, and further in view of Labovitz et al. (US 7599051 B1, hereinafter “Labovitz”).
Regarding claim 11, Meier in view of Babcock, Husheer, and Wei teach all of the elements of the current invention as stated above. Modified Meier fails to teach wherein the at least one antibody or antigen test line has an abnormality.
Labovitz teaches a method for calibration of a substrate inspection tool (abstract) comprising a standard substrate having simulated contamination defects with known characteristics (Fig. 5; column 7, lines 40-42) and calibrating the substrate inspection tool against the determined contamination defects (Fig. 5, step 512). Labovitz teaches the method allow for calibration of inspection tools with standards that last longer (column 8, lines 3-6), which reduces the cost and lost productivity associated with having to frequently replace and/or recoat the calibration standard (column 8, lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Meier to incorporate the teachings of Labovitz to wherein the at least one antibody or antigen test line has an abnormality. Doing so would utilize known calibration techniques that allow for calibration of inspection tools to 
Regarding claim 12, Meier in view of Babcock, Husheer, and Wei teach all of the elements of the current invention as stated above. Modified Meier fails to teach wherein the at least one antibody or antigen test line has an embedded symbology.
Labovitz teaches a method for calibration of a substrate inspection tool (abstract) comprising a standard substrate having simulated contamination defects with known characteristics (Fig. 5; column 7, lines 40-42) and calibrating the substrate inspection tool against the determined contamination defects (Fig. 5, step 512). Labovitz teaches the method allow for calibration of inspection tools with standards that last longer (column 8, lines 3-6), which reduces the cost and lost productivity associated with having to frequently replace and/or recoat the calibration standard (column 8, lines 3-6). Labovitz teaches the defects are patterns or shapes (column 3, lines 28-46), which is interpreted as symbology.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Meier to incorporate the teachings of Labovitz to provide wherein the at least one antibody or antigen test line has an embedded symbology. Doing so would utilize known calibration techniques that allow for calibration of inspection tools to reduce cost and lost productivity associated with having to frequently replace and/or recoat the calibration standard as taught by Labovitz.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Babcock, Husheer, and Wei as applied to claim 10 above, and further in view of Chen et al. (US 20100321681 A1, hereinafter “Chen”).
Regarding claim 13, Meier in view of Babcock and Husheer teach all of the elements of the current invention as stated above. Meier in view of Babcock and Husheer fail to teach wherein the at least one additional optical feature is either fluorescent or phosphorescent.
Chen teaches a fluorescent color calibrator for calibrating RGB pixel values (abstract). Chen teaches an image (Fig. 5) comprising optical features (10) that are fluorescent (paragraph [0030]). Chen teaches the optical features allow for correction of false/erroneous color balances caused by human/instrumental errors and numerous other variables (paragraph [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meier in view of Babcock and Husheer to incorporate the teachings of Chen to provide wherein the at least one additional optical feature is either fluorescent or phosphorescent. Doing so would allow for correction of false/erroneous color balances caused by human/instrumental errors and numerous other variables as taught by Chen that would improve the quality of the calibration standard for use with an optical analysis system.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Babcock and Husheer as applied to claim 1 above, and further in view of Labovitz et al. (US 7599051 B1, hereinafter “Labovitz”).
Regarding claim 15, Meier in view of Babcock and Husheer teach all of the elements of the current invention as stated above. While Husheer teaches dry chemistry test regions (paragraph [0106] teaches an active zone of a test strip includes an assay result that develops in the presence of an analyte), Meier in view of Babcock and Husheer fail to teach wherein the image includes at least one ideal dry chemistry test region with one non-ideal test region.
Labovitz teaches a method for calibration of a substrate inspection tool (abstract) comprising a standard substrate having simulated contamination defects with known characteristics (Fig. 5; column 7, lines 40-42) and calibrating the substrate inspection tool against the determined contamination defects (Fig. 5, step 512). Labovitz teaches the method allow for calibration of inspection tools with standards that last longer (column 8, lines 3-6), which reduces the cost and lost productivity associated with having to frequently replace and/or recoat the calibration standard (column 8, lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meier in view of Babcock and Husheer to incorporate the teachings of Labovitz (i.e. of calibrating a tool with a standard with known defects) to provide wherein the image includes at least one ideal dry chemistry test region with one non-ideal test region. One of ordinary skill in the art would utilize known calibration techniques using defects taught by Labovitz that would allow for calibration of inspection tools with dry chemistry test regions of modified Meier, which would reduce cost and lost productivity associated with having to frequently replace and/or recoat the calibration standard as taught by Labovitz.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Babcock and Husheer as applied to claim 1 above, and further in view of Labovitz and Wei et al. (US 20030119203 A1).
Regarding claim 16, Meier in view of Babcock and Husheer teach all of the elements of the current invention as stated above. While Meier teaches analyzing biological samples, such as blood, urine, or other tissue samples (paragraph [0006]) to produce diagnostic about the biological samples, such as presence of an antigen, blood group, or pathogen (paragraph [0002]) and Babcock teaches that reagent test strips (interpreted as dry chemistry regions) are common testing modalities for detecting the presence and concentrations of constituents of interests in samples (paragraph [0006]) such as blood (paragraph [0017]), Meier in view of Babcock and Husheer fail to teach wherein the image includes at least one antibody or antigen test line, at least one antibody or antigen control line, and at least one dry chemistry region with an abnormality.
Wei teaches a lateral flow assay (Fig. 1) with multiple control lines (25, 26, 27) to assist in improving sensitivity of analysis (abstract; Fig. 1). Wei teaches at least one antibody or antigen test lines (Fig. 1, element 24) and at least one antibody or antigen control line (paragraph [0036]). Wei teaches having calibration and quantification of an analyte at the same time on the same device improves sensitivity and reduces error (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meier in view of Babcock and Husheer to incorporate the teachings of Wei to provide the image includes at least one antibody or antigen 
Modified Meier fails to teach at least one dry chemistry region with an abnormality.
Labovitz teaches a method for calibration of a substrate inspection tool (abstract) comprising a standard substrate having simulated contamination defects with known characteristics (Fig. 5; column 7, lines 40-42) and calibrating the substrate inspection tool against the determined contamination defects (Fig. 5, step 512). Labovitz teaches the method allow for calibration of inspection tools with standards that last longer (column 8, lines 3-6), which reduces the cost and lost productivity associated with having to frequently replace and/or recoat the calibration standard (column 8, lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Meier to incorporate the teachings of Labovitz (i.e. of calibrating a tool with a standard with known defects) to provide wherein the reproduced image comprises at least one dry chemistry region with an abnormality. One of ordinary skill in the art would utilize known calibration techniques using defects taught by Labovitz that would allow for calibration of inspection tools with dry chemistry test regions of modified Meier, which would reduce cost and lost productivity associated with having to frequently replace and/or recoat the calibration standard as taught by Labovitz.

Response to Arguments
Applicant’s arguments, see page 7, filed 07/28/2021, with respect to the rejections of claims 1-5, 9, 10, 12, 13, 15, and 16 under 35 U.S.C. 102(a)(1) in view of Chen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon 
Applicant’s arguments, see page 8, filed 07/28/2021, with respect to the rejections of claims 1-5, 8, 10-12, 15 and 16 under 35 U.S.C. 102(a)(1) in view of Pote have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Meier et al. (US 20170248516 A1) in view of Babcock et al. (US 20150310634 A1) and Husheer et al. (US 20160178607 A1) as delineated above. 
Applicant’s arguments, see page 9, filed 07/28/2021, with respect to the rejections of claims 1-4, 8, 14 and 15 under 35 U.S.C. 102(a)(1) in view of Babcock have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Meier et al. (US 20170248516 A1) in view of Babcock et al. (US 20150310634 A1) and Husheer et al. (US 20160178607 A1) as delineated above. 
Applicant’s arguments, see page 10-13, filed 07/28/2021, with respect to the rejections of claims 1-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Meier et al. (US 20170248516 A1) in view of Babcock et al. (US 20150310634 A1) and Husheer et al. (US 20160178607 A1) as delineated above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patel (US 20170184506 A1) teaches a reagent strip comprising test regions and reference regions, wherein the reference regions and the test regions are printed on the reagent strip (abstract). Patel teaches the reference regions may comprise patterns arranged in any order or direction or having segmented or non-segmented shapes or comprising irregular shapes (paragraph [0052]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY H NGUYEN/Examiner, Art Unit 1798              

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797